DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed March 12, 2021.   Claims 1-16 have been canceled without prejudice. Claims 21-31 are pending and an action on the merits is as follows.	
Rejections of claims 1-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn.

Information Disclosure Statement
The information disclosure statement filed August 17, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Donald Baker on April 6, 2021.

The application has been amended as follows: 
Claims 21-31 have been deleted and replaced with the following claims 17-27, cancel all other previously presented claims:

17.  A sensor switching system for a musical instrument, comprised of: 
a. two or more humbucking dual-coil electromagnetic vibration sensors, each with two output terminals, having a phase-reversing two-pole, two-throw mode switch, connected to said sensor output terminals, which mode switch has a first throw which connects said sensor output terminals to the rest of said sensor switching system without reversal, and a second throw which connects said sensor output terminals to the rest of said sensor switching system reversed; and 
b. a common connection point, to which all of all of said sensors are connected by the low output terminal of their mode switches, distinct from a circuit reference ground; and 
c. a sensor switching circuit, using the outputs of said sensor mode switches as inputs, producing from them a further signal output, with high and low signal output terminals, which 
i. is comprised of:  
1. 	a sensor connection switch of multiple poles and multiple throws, which has at least as many poles as there are sensors; and: 
a. creates circuits of two or more of said sensors to produce output signals by connecting at least one sensor to the high signal output terminal and at least one sensor to the low signal output terminal; and 
b. uses one or more poles not used for sensor signals to create circuits of one or more passive components to modify said output signals; and  
2. one or more mode switches, each of at least one pole and at least two throws, 1used to change an effective operation of said sensor connection switch and output signals, including:
a. to choose whether to short said common-point connection to the low output terminals of said sensor switching circuit, so as to present only the sensors connected between it and the high output terminal as the output of said sensor switching circuit; and 
b. to choose between sets of passive components, in conjunction with said sensor connection switch, to modify the signal output of said sensor switching circuit output; and 
c. to reverse a phase of the output of said sensor switching circuit before it connects to said passive components; and 
ii. connects said system reference ground to either said common connection point or said low signal output terminal, but not both in normal operation, except for cases of circuit testing.  
18. The invention as recited in Claim 17, wherein one or more of said switches are digitally-controlled analog switches, instead of electro-mechanical switches themselves controlled by a micro-controller or micro-processor, with internal programming and user controls and displays sufficient to control
19.  An embodiment of said switching system as recited in Claim 17, wherein: 
a. one or more poles of said sensor connection switch is part of one or more capacitor-potentiometer tone circuits at the output of said switching system, and the throws associated with said poles change capacitance so that an intrinsic output high-frequency roll-off due to the combination of a capacitance and a pickup lumped circuit inductance of each throw is compensated to be roughly equal for each throw of said sensor connection switch; and 
b. said mode switches for grounding said common-point connection have one or more additional poles to facilitate changing said capacitance when said mode switches select between the grounded and ungrounded states of said common-point connection.  
20. An embodiment of said switching system as recited in Claim 17, wherein a number of said signal reversing mode switches for J number of sensors is limited to J-1, leaving one and only one sensor without a signal reversing mode switch, which mode switches may be either electro-mechanical switches or digitally-controlled solid-state analog switches.  
21. An embodiment of said switching system as recited in Claim 17, wherein a mode switch at high and low outputs of said sensor connection switch reverses the phase of an output signal, which mode switch may be either an electro-mechanical switch or a digitally-controlled solid-state analog switch.  
22. An embodiment of said switching system as recited in Claim 17, wherein: 
digitally-controlled solid-state analog switches control one or more capacitor- potentiometer tone circuits at the output of said switching system, changing a tone circuit capacitance so that an intrinsic output high-frequency roll-off due to the combination of the capacitance and a pickup lumped circuit inductance of different pickup circuits are adjusted, to maintain a same roll-off frequency for each said pickup circuit.  
23. An embodiment of said switching system as recited in Claim 18, wherein digitally- controlled solid-state analog switches replace electro-mechanical mode switches, electro-mechanical tone capacitor switches and sensor connection switches, wherein: 
a. each sensor has a 2P2T solid-state switch to reverse its signal to the rest of the circuit, or each sensor except one has a 2P2T solid state reversing switch; and 
b. a designated low output of each said 2P2T signal reversing switch is connected to said common-point connection, and another output, designated as high, passes to input poles of solid-state pickup connection switches; and
c. each said solid-state sensor connection switch has at least three states of output: 
i. connected to a high side of a sensor circuit selection switching output; or 
ii. connected to a low side of the sensor circuit selection switching output; or 
iii. either connected to no output, for a three state output, or connected to the common-point connection with a 4-state output; and 
d. a solid-state mode switch connects signal ground either to the low side of the sensor circuit selection switching output for single-ended output operation, or to the common-point connection for differential output operation; and 
e. a set one or more of digitally-controlled solid-state mode switches, of at least one pole and one throw, are each connected to a tone capacitor, and under digital control in binary fashion either do or do not connect each associated tone capacitor in series with one or more tone potentiometers, each forming a resistive-capacitive tone circuit across the output of said switching system, so as to control the high-frequency roll-off of a composite output signal of said vibration sensors; and 
f. a single solid-state mode switch either connects said common-point to the low output of the sensor circuit selection switching or does not, allowing the composite output signal of said switching system to be constrained to a combination of pickups connected in parallel between the common point and the high side of the sensor circuit selection switching.  
24. An embodiment of said switching system as recited in Claim 23, wherein a digitally- controlled solid-state signal reversing switch is interposed between said sensor circuit selection switches and the rest of said switching system.  
25. An embodiment of said switching system as recited in Claim 23, wherein the sensor circuit selection switching output is fed into a variable-gain output amplifier, which gain is set by a digitally-controlled linear potentiometer.  
26. An embodiment of said switching system as recited in Claim 23, wherein the programmable micro-controller or micro-processor has programming and user inputs and displays that fulfill these functions: 
a. changing a sensor circuit used in said sensor circuit switching output; and 
b. setting an order of output to a user-preferred sequence of all available possible sensor circuit combinations; and 
c. setting a relative volume used with each sensor circuit; and 
d. allowing test functions; and 
e. allowing the programming of the micro-controller or micro-processor to be changed and updated.  
27. An embodiment of said switching system as recited in Claim 17, wherein tone circuits are connected individually to one or more of said sensors, being comprised of: 
a. a fixed reactive element, and 
b. a resistive element, connected: 
i. in series with said reactive element, if said tone circuit is connected in parallel with a sensor, or 
ii. in parallel with said reactive element, if said tone circuit is connected in series with a sensor, and 
c. a means of disabling each said tone circuit from each associated said sensor, 5which is: 
i. in series with said tone circuit, if it is in parallel with said sensor, or 
ii. in parallel with said tone circuit, if it is in series with said sensor.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 17: The prior art does not teach nor suggest:
a sensor switching system for a musical instrument, comprised of: 
two or more humbucking dual-coil electromagnetic vibration sensors, each having a phase-reversing two-pole, two-throw mode switch, connected to sensor output terminals, which mode switch has a first throw which connects said sensor output terminals to the rest of said sensor switching system without reversal, and a second throw which connects said sensor output terminals to the rest of said sensor switching system reversed; and 
a sensor switching circuit, using outputs of said sensor mode switches as inputs, producing from them a further signal output, which 

1. 	a sensor connection switch of multiple poles and multiple throws, which has at least as many poles as there are sensors; and: 
a. creates circuits of two or more of said sensors to produce output signals by connecting at least one sensor to the high signal output terminal and at least one sensor to the low signal output terminal; and 
b. uses one or more poles not used for sensor signals to create circuits of one or more passive components to modify said output signals; and  
2. one or more mode switches, each of at least one pole and at least two throws, 1used to change an effective operation of said sensor connection switch and output signals, including:
a. to choose whether to short said common-point connection to the low output terminals of said sensor switching circuit, so as to present only the sensors connected between it and the high output terminal as the output of said sensor switching circuit; and 
b. to choose between sets of passive components, in conjunction with said sensor connection switch, to modify the signal output of said sensor switching circuit output; and 
c. to reverse a phase of the output of said sensor switching circuit before it connects to said passive components; and 
ii. connects said system reference ground to either said common connection point or said low signal output terminal, but not both in normal operation, except for 
Claims 18-27 depend from claim 17 and therefore inherit all allowed claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        April 6, 2021